Name: Council Regulation (EEC) No 4181/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Israel (1988)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 399 / 2331 . 12 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4181 / 87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature originating in Israel ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , and also to the economic outlook for the quota period in question ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas , during the last three years for which statistics are available , imports into each of the Member States were as follows : Having regard to the proposal from the Commission , (tonnes) Whereas the Agreement between the European Economic Community and the State of Israel (*) provides for the opening by the Community of an annual Community tariff quota of 150 tonnes of apricot pulp falling within code No 2008 50 91 of the combined nomenclature and originating in Israel ; whereas the customs duty applicable within this tariff quota is equal to 70 % of the customs duty actually applied to non-member countries ; whereas the Community tariff quota in question should therefore be opened for 1988 ; Member State 1984 1985 1986 Benelux 1 55 64 Denmark    Germany    Greece    Spain    France   33 Ireland    Italy    Portugal    United Kingdom    Whereas , in the absence of a protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures referred to in Articles 180 and 367 of the said Act ; whereas the tariff measure in question therefore applies to the Community as constituted on 31 December 1985 ; Whereas in the last three years the products in question were only imported regularly by certain Member States and not at all or only occasionally by the otherMember States ; whereas , in these circumstances , in the first phase initial shares should be allocated to the genuine importingMember States and the otherMember States should be guaranteed access to the tariff quotas when imports into those States are notified ; whereas these arrangements for allocation will also ensure the uniform levy of the applicable duties ; Whereas , from 1 January 1988 , the nomenclature in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation takes account of that fact by using the combined nomenclature codes of the products concerned ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the real trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from Tunisia over a representative reference period Whereas , in order to take into account import trends for the products concerned in the various Member States , quotas should be divided into two parts , the first being shared among certain Member States and the second constituting a reserve to cover the subsequent requirements of these Member States where they have used up their initial shares and any additional requirements which might arise in the other Member States ; whereas , in order to give importers in each Member State a certain degree of security , the first part of the Community quota should , in these circumstances , be fixed at 67% of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member(!) OJ No L 136 , 28 . 5 . 1975 , p. 1 . No L 399 / 24 Official Journal of the European Communities 31 . 12 . 87 Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , State which has almost used up its initial quota shares should draw an additional share from the reserve ; whereas this should be done by each Member State as and when its additional share is almost used up , and repeated as many times as the reserve allows; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform Member States thereof; HAS ADOPTED THIS REGULATION: Whereas if, at a given date in the quota period , a substantial quantity of the initial quota share remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Article 1 From 1 January to 31 December 1988 the customs duty applicable in the Community , as constituted on 31 December 1985 , to the following products originating in Israel shall be suspended at a level and within the limits of a Community tariff quota as shown herewith : Order No CN code Description Amount of quota( tonnes) Quota duty (% ) 09.1301 2008 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included : 2008 50  Apricots :   Not containing added spirit :    Not containing added sugar , in immediate packings of a net content : ex 2008 50 91     Of 4,5 kg or more : l  Apricot pulp 150 11,9 Article 3Article 2 1 . An initial tranche of 100 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among certain Member States ; the respective shares which , subject to Article 5 , shall be valid until 3 1 December 1 98 8 , shall be as follows : Benelux France (tonnes) 78 22 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up , then to the extent permitted by the amount of the reserve that Member State shall forthwith , by notifying the Commission , draw a second share equal to 15% of its initial share , rounded up where necessary to the next unit . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , then to the extent permitted by the amount of the reserve that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 2 . The second tranche of 50 tonnes shall constitute the reserve . 3 . If an importer notifies the imminent import of the products in question into the other Member States and applies to use the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to the requirements to the extent that the available balance of the reserve so permits . 3 . If, after its second share has been used up , 90% or more of the third share drawn by a Member State has been 31 . 12 . 87 Official Journal of the European Communities No L 399 /25 It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and , to this end , shall notify the amount of the balance to theMember State making the last drawing . used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those specified in those paragraphs if there are grounds for believing that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article S The Member States shall return to the reserve , not later than 1 October 1988 , such unused portion of their initial share as , on 15 September 1988 , is in excess of 20% of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission, not later than 1 October 1988 , of the total quantities of the products in question imported up to 15 September 1988 and charged against the tariff quota and of any of the initial share that they are returning to the reserve . Article 8 At the Commission's request the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , shall inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1988 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987. For the Council The President B. HAARDER